DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-13 are pending in this application.
Claim rejections 35 USC 101 on claims 1, 3, 6-7 and 10-11 are maintained.
Claim rejections 35 USC 101 on claims 2, 4-5, 8-9 and 12-13 are withdrawn.
Claim rejections 35 USC 103 on claims 1-13 are withdrawn.
Notes: claims 7 and 11 are missing a period “.” at the end.

Response to Arguments
Applicant argues that claim 1 is directed to an improvement in a sophisticated data store system, such as a database system, offering techniques to improve the performance of the database system. There is no doubt that claim 1 sufficiently claims this inventive manner. Claim 1 describes a technique in which a database query can be processed in a novel way in which the query is broken into fragments. The claim further describes execution of a fragment to dynamically change the query plan during execution of the query. For the Examiner to dismiss such as not having an inventive concept is simply without support. The Examiner has merely pointed to specific terminology used in the claim, but tails to analyze the claim as a whole (Remarks, page 6).

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a non-transitory computer-readable storage medium, a processor and a memory to perform the steps. The non-transitory computer-readable storage medium, the processor and the memory in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-7 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
ANALYSIS under Revised Guidance:
Statutory Category: 
	The claims 1-13 are directed to one of the four statutory category : (claims 1-5: a method or a process; claims 6-9, a method or a process and claims 10-13, a system, a machine).  
2A – Prong 1: Judicial Exception Recited?  
claim 1 recites the limitations of “determining whether to execute a received database query via a static query plan or a dynamic query plan; fragmenting the database query into query fragments when the dynamic query plan is selected, each query fragment comprising one or more query blocks; for each query fragment: generating a plan fragment for the query fragment; executing the plan fragment to generate feedback for the plan fragment; and performing an incremental query rewrite on the query fragment with feedback applied to said plan fragment to produce a rewritten query fragment; combining said rewritten query fragments to generate said dynamic query plan; and executing said query in accordance with said dynamic query plan.” The limitations, as drafted, are steps or processes (determining, fragmenting, generating, executing, performing, combining and executing) that, under their broadest reasonable interpretation, cover performance of the limitations in mind. That is, other that reciting “at the processor”, “by said processor” or “by a processor”, nothing in the clam precludes the processes (determining, fragmenting, generating, executing, performing, combining and executing) from practically being performed in the human mind. For example, but for the “a processor” language, the claim 1 encompasses the limitations of the processes or steps of determining, fragmenting, generating, executing, performing, combining and executing. The user manually the data and does not take the claimed limitations out of the mental processes, which is one of the groupings of abstract ideas. Thus, the claim 1 recites an abstract ideas under one of groupings of abstract idea, mental processes (concepts performed in the human mind including an evaluation, judgment, opinion, observation).
	2A – Prong 2: integrated into a practical application?

2B: The claim does not provide an incentive concept. 
The claim 1 includes limitations or elements or additional information that are sufficient to amounts to no more than mere instructions to apply the judicial exception which cannot integrate a judicial exception into a practical application or provide an inventive concept. The same analysis applies here in 2B, that is, mere instructions to apply a judicial exception, it cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus, the claim 1 is ineligible.
Apply the same analysis to the dependent claim 3. The claim 3, according to the above analysis, are mental processes, groupings of abstract ideas. Thus claim 3 is ineligible.

2A – Prong 1: Judicial Exception Recited?  
The claim 6 recites the limitations of “evaluating a received database query to produce a dynamic query plan for execution of said query; fragmenting the database query into query fragments, each query fragment comprising one or more query blocks; for each query fragment: generating  a plan fragment for the query fragment; executing the plan fragment to generate feedback for the plan fragment; performing an incremental query rewrite on the query fragment with feedback applied to said plan 
	2A – Prong 2: integrated into a practical application?
The claim 6 recites limitations or elements or additional information (database query, dynamic query plan, query fragment …) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
2B: The claim does not provide an incentive concept. 

Apply the same analysis to the dependent claim 7. The claim 7, according to the above analysis, are mental processes, groupings of abstract ideas. Thus claim 7 is ineligible.

2A – Prong 1: Judicial Exception Recited?  
The claim 10 recites the limitations of “determine a query plan for executing said query, wherein the query optimizer is configured to: generate a static plan for said query and make a determination as to whether to use the static plan with the query or to generate and use a dynamic plan for the query; fragment the database query into query fragments when the dynamic query plan is selected, each query fragment comprising one or more query blocks; for each query fragment: generate a plan fragment for the query fragment; execute the plan fragment to generate feedback for the plan fragment; and perform an incremental query rewrite on the query fragment with feedback applied to said plan fragment to produce a rewritten query fragment; and combine said rewritten query fragments to generate said dynamic query.” The limitations, as drafted, are steps or processes that, under their broadest reasonable interpretation, cover performance of 
2A – Prong 2: integrated into a practical application?
The claim 10 recites limitations or elements or additional information (database query, dynamic query plan, query fragment …) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
2B: The claim does not provide an incentive concept. 
The claim 10 includes limitations or elements or additional information that are sufficient to amounts to no more than mere instructions to apply the judicial exception which cannot integrate a judicial exception into a practical application or provide an inventive concept. The same analysis applies here in 2B, that is, mere instructions to apply a judicial exception, it cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus, the claim 10 is ineligible.


Allowable Subject Matter
Claims 1, 3, 6-7 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 4-5, 8-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The examiner respectfully submits applicant’s remarks on page 7, filed 4/5/2021, have been fully considered and are persuasive. Hammerschmidt fail to teach or suggest “generate feedback for the plan fragment” and “performing an incremental query rewrite on the query fragment with feedback applied to said plan fragment to produce a rewritten query fragment”, and “combining said processor, said rewritten query fragments to generate said dynamic query plan” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162         

June 25, 2021